676 S.E.2d 306 (2009)
STATE of North Carolina
v.
Antwan Latrell STEPHENS.
No. 51P09.
Supreme Court of North Carolina.
March 19, 2009.
Antwan Latrell Stephens, Pro Se.
Robert Montgomery, Special Deputy Attorney General, G. Dewey Hudson, District Attorney, for State of NC.
Prior report: 175 N.C.App. 328, 623 S.E.2d 610.

ORDER
Upon consideration of the petition filed by Defendant on the 28th day of January 2009 in this matter for a writ of certiorari to review the order of the Superior Court, Sampson County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 19th day of March 2009."